DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not show or suggest:
“calculate an efficiency of the burner based on the detected amount of the first target gas in the flue gas and an expected amount of the first target gas in the flue gas;
“predict an amount of the second target gas in the flue gas based on the efficiency of the burner;
“estimate a composition of the supply gas based on the detected amount of the second target gas in the flue gas and the predicted amount of the second target gas in the flue gas; and
“correct the calculated efficiency of the burner based on the estimated composition of the supply gas.”
(as in claim 1, and similarly in claims 14 and 17)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Novak (U.S. Patent 4,408,569) discloses maximizing furnace efficiency by providing a desired oxygen concentration in the supply gas based on measurements of oxygen concentration in the flue gas.
Lindner et al. (U.S. Patent 5,599,179) discloses multiple detectors to detect different concentrations of gas in a burner in order to adjust the air/fuel mixture of the supply gas.
Knittel et al. (U.S. Pub. 2010/0028819) discloses measuring two different gasses and calculating the efficiency of the burner based on the gas concentrations.
Miller et al. (WO 2020025758) discloses calibrating a boiler/burner efficiency based on two different gas concentration measurements, and updating the efficiency calculation based on the gas concentrations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852